UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MarkOne) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50468 Modern City Entertainment, Inc. (Exact name of registrant as specified in its charter) Washington 98-0206033 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1815 Griffin Road, Suite 207, Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) 305-970-4898 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x -1- PART I – FINANCIAL INFORMATION Item 1.Financial Statements MODERN CITY ENTERTAINMENT INC. Condensed Consolidated Balance Sheets March 31, 2009 and December 31, 2008 ASSETS Current Assets Cash $ $ Total current assets Property & equipment, net of accumulated depreciation Prepaid production costs Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Total current liabilities Stockholders’ Equity Preferred Stock, $0.0001 par value 20,000,000 shares authorized; none issued - - Common stock, $0.0001 par value; 50,000,000 shares authorizedand 23,051,993and34,753,428 issued and outstanding respectively Additional paid-in capital Accumulated Deficit Deficit accumulated during the development stage ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements -2- MODERN CITY ENTERTAINMENT INC. Condensed Consolidated Statements of Operations For the three months ended March 31, Revenues $ - - Expenses Payroll expenses Professional fees Bank charges - 29 Travel, meals and entertainment - Depreciation expense 85 - Office expenses Totalexpenses Other Income (Expense) Interest Income - Net Loss $ $ Loss per share –basic and diluted $ ) $ ) Weighted average number of shares outstanding-basic and diluted The accompanying notes are an integral part of these financial statements -3- MODERN CITY ENTERTAINMENT, INC.
